
	
		I
		111th CONGRESS
		2d Session
		H. R. 5977
		IN THE HOUSE OF REPRESENTATIVES
		
			July 29, 2010
			Mr. Tonko (for
			 himself, Mr. Inslee,
			 Ms. Berkley, and
			 Mr. Paul) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide tax
		  incentives for producing electricity from wasted heat.
	
	
		1.Short titleThis Act may be cited as the
			 Heat is Power Act.
		2.Energy Credit for
			 Wasted Heat to Electricity Property
			(a)In
			 GeneralSubparagraph (A) of
			 section 48(a)(3) of the Internal Revenue Code of 1986 is amended by striking
			 or at the end of clause (vi), by inserting or at
			 the end of clause (vii), and by adding at the end the following new clause:
				
					(viii)wasted heat to electricity
				property,
					.
			(b)Wasted Heat to
			 Electricty PropertySubsection (c) of section 48 of such Code is
			 amended by adding at the end the following new paragraph:
				
					(5)Wasted heat to
				electricity property
						(A)Wasted heat to
				electricity propertyThe term
				wasted heat to electricity property means property comprising a
				system which generates electricity through the recovery of a qualified wasted
				heat resource.
						(B)Qualified wasted
				heat resource definedThe
				term qualified wasted heat resource includes—
							(i)exhaust heat or
				flared gas from any industrial process,
							(ii)waste gas or
				industrial tail gas that would otherwise be flared, incinerated, or
				vented,
							(iii)a pressure drop
				in any gas excluding any pressure drop to a condenser that subvents the
				resulting head, and
							(iv)such other forms
				of wasted heat resources as the Secretary may determine.
							(C)ExceptionThe
				term qualified wasted heat resource does not include any heat
				resource from a process whose primary purpose is the generation of electricity
				utilizing a fossil fuel.
						(D)TerminationThe
				term wasted heat to electricity property shall not include any
				property placed in service after December 31, 2016.
						.
			(c)Effective
			 DateThe amendments made by this section shall apply to property
			 placed in service after the date of the enactment of this Act.
			3.Production Credit
			 for Electricity Produced From Wasted Heat
			(a)In
			 GeneralParagraph (1) of
			 section 45(c) of the Internal Revenue Code of 1986 is amended by striking
			 and at the end of subparagraph (H), by striking the period at
			 the end of subparagraph (I) and inserting , and, and by adding
			 at the end the following new subparagraph:
				
					(J)wasted
				heat.
					.
			(b)Wasted
			 HeatSubsection (c) of section 45 of such Code is amended by
			 adding at the end the following new paragraph:
				
					(11)Wasted
				HeatThe term wasted heat means a qualified wasted
				heat resource (as defined by section
				48(c)(5)).
					.
			(c)Definition of
			 FacilitySubsection (d) of section 45 of such Code is amended by
			 adding at the end the following new paragraph:
				
					(12)Wasted Heat
				FacilityIn the case of a
				facility using wasted heat to produce electricity, the term qualified
				facility means any facility owned by the taxpayer which is originally
				placed in service before January 1,
				2017.
					.
			(d)Credit
			 RateSubparagraph (A) of section 45(b)(4) of such Code is amended
			 by striking or (11) and inserting (11), or
			 (12).
			(e)Effective
			 DateThe amendments made by this section shall apply to property
			 placed in service after the date of the enactment of this Act.
			
